DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.
Status of Application
Applicant’s amendments filed on 01/07/2021 have been entered.
Claims 1-3, 7, and 9-11 are currently pending.
Claims 12-13 have been canaled.
Claims 10 and 11 have been withdrawn. 
Claim 1 and 10 has been amended. 
Claim Rejections - 35 USC § 103
Claims 1-3, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (CN 101941321A) in view of Fischer et al. (US 2009/0311480) and Kubo et al. (JP 2012-127010). 
Regarding Claim 1, Xie teaches an artificial leather (Paragraph 0002) comprising a fabric layer (Paragraph 0014, 0025), a polyurethane binder layer laminated on an upper portion of the 
Xie does not specifically teach a surface treatment layer laminated on an upper portion of the skin layer, the water-based polyurethane foam layer has the claimed density and pore size, and the skin and binder layer are foamed.  
Fischer teaches a synthetic leather (Abstract) comprising a fabric layer, multiple polyurethane intermediate layers and surface treatment layer (Claim 26 of Fischer; Fig. 3). The multiple polyurethane foam of Fischer operate as the skin, middle foam layer, and binder layer. Fischer teaches this open-cell structure improves the breathability of the synthetic leather and allows for good bonding. (Paragraph 0006, 0034-0035). Fischer teaches when there are multiple foam layers, the foam density can range from 300 to 700 g/L or 200 to 600 g/L. (Paragraph 0036-0039). This overlaps the claimed range of 200 to 850 g/L. Fischer teaches this range ensures good air permeability and mechanical stability. (Paragraph 0034). Fischer teaches the open cells’ size should range from 100 to 200 microns (Paragraph 0040). This overlaps the claimed range of 70 to 200 microns. Fischer teaches this cell size allows for sufficient porosity and breathability of the composite. (Paragraph 0040). Fischer teaches a thickness for the foam layer of 200 to 800 microns are also suitable thickness for the foam layers. (Paragraph 0038) is overlaps the claimed range of 50 to 600 microns. 
Thus, as Fischer teaches the thickness, pore size and density of the foam layer and having open cell foam, skin and binder layer provides for improved breathability of the composite, it would have been obvious to one with ordinary skill in the art to use multiple intermediate foam layers taught by Fischer as the skin, foam and binder layers of Xie.    
In addition, Kubo teaches a synthetic leather laminate (Paragraph 0001) comprising a fabric layer, a binder layer, an intermediate polyurethane layer, a skin layer, and a surface treatment layer. (Fig. 4; Paragraph 0007, 0021-0022). Kubo teaches a surface treatment layer formed on the skin layer improves the abrasion resistance of the synthetic leather. (Paragraph 0007).
Thus, as Fischer teaches a surface treatment layer as an outer layer and Kubo teaches applying a surface treatment layer on top of the skin layer of a synthetic leather laminate provides the advantage of improved abrasion resistance, it would have been obvious to one with ordinary skill in the art to apply a surface treatment layer to the laminate of Xie.
Regarding Claim 2, Xie teaches the fabric layer is formed of fabric and knits. (Paragraph 0025). 
Regarding Claim 3, Xie teaches the binder layer is a water-based polyurethane binder. (Paragraph 0023). 
Regarding Claim 7, Xie teaches the skin layer is formed of water-based polyurethane. (Paragraph 0012). 
Regarding Claim 9, Kubo teaches the surface-treatment layer can be formed through water-based treatment (Paragraph 0024-0025). Kubo teaches water based treatment can 
Response to Arguments
Applicant’s arguments have been fully considered.
Applicant argues that Fischer does not teach the water-based polyurethane foam layer has a pore size of 70 to 200 microns, but only 10 to 70 microns. However, Fischer does teach the water-based polyurethane foam layer, the intermediate layer, has a pore size of 100 to 200 microns. (Paragraph 0040) This overlaps the claimed range of 70 to 200 microns. The 10 to 70 microns teaching of Fischer applies for the outer skin layer, not the intermediate layer taught by Fischer. Examiner stated in the interview on 12/15/2020 that the instant Application has a range of 20 to 200 microns and selecting a range outside of 100 to 200 microns of Fischer would overcome the rejection of record. 
Applicant argues that Xie, Fischer, and Kubo do not teach the entire specifics of the artificial leather. This argument is found unpersuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Zhang/Primary Examiner, Art Unit 1781